Case: 16-10435    Date Filed: 08/11/2017   Page: 1 of 23


                                                           [DO NOT PUBLISH]



              IN THE UNITED STATES COURT OF APPEALS

                       FOR THE ELEVENTH CIRCUIT
                         ________________________

                               No. 16-10435
                           Non-Argument Calendar
                         ________________________

                    D.C. Docket No. 9:13-cr-80173-KAM-1


UNITED STATES OF AMERICA,

                                                                 Plaintiff-Appellee,

                                    versus

JOSEPH PAUL ZADA,

                                                            Defendant-Appellant.

                         ________________________

                  Appeal from the United States District Court
                      for the Southern District of Florida
                        ________________________

                               (August 11, 2017)

Before MARTIN, ROSENBAUM, and ANDERSON, Circuit Judges.

PER CURIAM:

      After a lengthy jury trial, Joseph Zada was convicted of fifteen counts of

mail fraud, in violation of 18 U.S.C. § 1341, for operating a scheme to defraud
             Case: 16-10435     Date Filed: 08/11/2017   Page: 2 of 23


investor-victims of tens of millions of dollars over a period of more than ten years.

Zada makes the following claims on appeal: (1) the district court abused its

discretion in admitting a recorded conversation made by a government witness that

contained gaps in the recording; (2) the court abused its discretion in excluding

certain exhibits as inadmissible hearsay; and (3) the court clearly erred in applying

a four-level role enhancement to Zada’s sentence, pursuant to U.S.S.G. § 3B1.1(a),

for operating a scheme that was “otherwise extensive.” After careful review, we

affirm.

                                  I. Background

A.    The Fraudulent Scheme

      Zada was convicted following a 22-day jury trial. The evidence introduced

at trial established that Zada operated a scheme to defraud investors of tens of

millions of dollars from approximately 1997 through 2013. Although Zada does

not challenge the sufficiency of the evidence to support his convictions, we recount

some of the evidence to give context to his arguments on appeal.

      Broadly speaking, Zada used his appearance of extravagant wealth and

exclusive connections to Middle Eastern oil ventures to solicit investments from

individuals in Florida, Michigan, and elsewhere. Zada represented that investors

could earn high returns by investing through him with a secret board in London,

and he encouraged investors to invest as much money as possible, even if it meant


                                         2
              Case: 16-10435     Date Filed: 08/11/2017   Page: 3 of 23


mortgaging a home or borrowing money. While the investors believed that Zada

was investing their money in oil ventures or other foreign investments, Zada

instead used much of the money to furnish his lavish lifestyle.

      Zada cultivated potential investors by hosting extravagant parties, inviting

them to one of his lavish homes, or purchasing expensive items from them, such as

exotic cars or jewelry. He also told investors that he wanted to help them out

either because they were “like family” or because they were public servants, like

firefighters. And although he said that the investment was exclusive, he sometimes

encouraged investors to invite their family and friends to join in.

      In return for their investments, many investors received “promissory notes,”

which Zada said were a way to guarantee their principal in case something

happened to him. For the same reason, Zada encouraged investors to write “loan”

on their checks and wire transfers to him.

      To maintain the appearance of legitimacy, Zada apprised the investors of

their quarterly returns, which generally exceeded 10%.            Zada also paid out

purported returns to some of the investors, but he discouraged investors from

withdrawing their principal.     He introduced some investors to his purported

connections to the secret board (a man known as Wolfgang) and to the Saudi royal

family (a name named Mohamed Zarrouk).               And he enlisted attorneys to

correspond with investors who wanted to cash out their investments.


                                          3
              Case: 16-10435   Date Filed: 08/11/2017   Page: 4 of 23


      When investors asked for the return of their investments, Zada and his

attorneys made excuses about why the money was not available and assured them

that it would be coming soon. Both Zada and his attorneys gave assurances to

investors that they would soon be paid back because he was going to receive an

inheritance in excess of $250 million. For example, a jeweler who had asked for

the return of his investment received a letter from an attorney representing Zada,

which stated in part,

      [Zada] has asked me to provide you some information concerning a
      large inheritance he will receive from a deceased individual. I have
      been working on this inheritance for over two years. I have seen
      independent documentation to support the information [Zada] has
      provided. I also have in my possession a letter and financial statement
      from an internationally recognized accounting firm stating that the
      value of the assets to which [Zada] will be entitled as a result of the
      inheritance are far in excess of $250 million. . . . [The law firm] is
      currently engaged in discussions that will lead to [Zada] actually
      receiving the inheritance, which hopefully will not be too far in the
      future.

      At some point in 2007, Zada began telling investors that he would be closing

out the investments. Over the course of the next two years, Zada sent the investors

agreements for satisfaction of debt and release, promising to make payments that

were never made. He sent checks allegedly to return the investors’ principal plus

interest, usually with the caveat that they should wait for Zada’s authorization to

deposit the checks. But either he never gave his authorization or, if the checks

were deposited anyway, the bank did not honor the checks for insufficient funds.


                                        4
             Case: 16-10435     Date Filed: 08/11/2017   Page: 5 of 23


Later on, Zada entered into agreements wherein he consented to the immediate

entry of a judgment in favor of the investor if he failed to pay an agreed-upon lump

sum by a certain date. Again, Zada failed to make the promised payments.

B.    The Government’s Evidence

      The government proved its case primarily through the testimony of

numerous victims, who presented consistent testimony about their experiences and

transactions with Zada. The government’s case-in-chief also included two oral

recordings of Zada. The first recording was a message Zada left for one of the

victims on an answering machine. In the recording, Zada advised the victim that

his money could not yet be returned, assured him that the funds would be available

soon, and said that his money had “doubled . . . in one year” “due to the fact that

these funds were invested in multiple . . . investments and those investments need

to be drawn out and terminated in order to pay you.”

      The second recording was made surreptitiously by victim Salvatore Martone

III during a meeting at Zada’s house about Martone’s investment with Zada. On

the recording, Zada discussed, among other things, the investment “portfolio” and

rates of return on the investment.        The recording contained gaps in the

conversation apparently caused by starting and stopping of the recording device.

Martone testified at trial about his own investments with Zada and the




                                         5
             Case: 16-10435     Date Filed: 08/11/2017   Page: 6 of 23


circumstances surrounding the making of the tape recording. A transcript of the

conversation was submitted to the jury.

      Zada had moved in limine to exclude the recording and accompanying

transcript after receiving Jencks material from the government after the trial began.

The material included an FBI report of an interview with Martone, which indicated

that Martone had admitted to manually turning off the recording during times in

which he spoke. Based on that admission, Zada argued that the tape should be

excluded because it could not be authenticated, was far more prejudicial than

probative, and violated the rule of completeness.

      Outside of the jury’s presence, the district court heard testimony from

Martone about the making of the recording. Contrary to what was suggested in the

FBI report, Martone told the court that the gaps in the recording were not

intentional, but instead were caused by him fumbling with the device, with which

he was unfamiliar because he had purchased it the same day of the recording.

Martone also told the court that there was very little of the conversation that was

not captured on the tape.

      The district court denied Zada’s motion in limine. In issuing its ruling, the

court stated that it had listened to the complete recording three times, replayed

various specific portions, reviewed the transcript of the recording, and considered

Martone’s testimony. The court found that the interruptions in the recording were


                                          6
             Case: 16-10435     Date Filed: 08/11/2017   Page: 7 of 23


not substantial and did not render the entire recording untrustworthy or unreliable.

Noting Martone’s testimony that he was not proficient in operating the recording

device, the court found that he was proficient enough to obtain a reliable and

trustworthy recording. Finally, the court determined that the probative value of the

recording outweighed the prejudicial effect caused by the absence of portions of

the conversation.   Accordingly, the district court admitted the recording and

accompanying transcript.

C.    Zada’s Theory of the Defense

      Zada’s theory of the defense was that he had merely borrowed money from

numerous others in good faith in anticipation of receiving a large inheritance. The

inheritance never materialized, however, leaving him unable to repay his debts.

Unable to recoup the money they had lent him, the lenders fabricated the theory

that their transactions with Zada were investments and not loans, either to mitigate

the tax consequences of their loss or to punish Zada.

      As part of that defense, Zada sought to present evidence regarding the efforts

made by his lawyers to verify the legitimacy and value of the anticipated

inheritance. In particular, Zada tried to introduce documents drafted by members

of the (former) law firm of Hyman Lippitt, which represented Zada.            These

documents, all of which conveyed similar information, included three letters to

bank employees, a letter to another law firm asking for tax advice, and an internal


                                         7
              Case: 16-10435    Date Filed: 08/11/2017   Page: 8 of 23


memorandum of the law firm. For example, Zada’s attorney, Norman Lippitt, sent

the following letter to a bank officer in June 2004:

             I, along with my firm, represent Joseph P. Zada. Joe has asked
      that I provide you certain confidential information with respect to his
      affairs.

            I have represented Joe for approximately five years, and I am
      very familiar with his business and personal life.

             Joe has asked me to provide you some information concerning
      a large inheritance he will receive from a deceased individual. I have
      been working on this inheritance for over two years. I have seen
      independent documentation to support the information Joe has
      provided. I also have in my possession, a letter and financial
      statement from an internationally recognized accounting firm stating
      that the value of the assets to which Joe will be entitled as a result of
      the inheritance are far in excess of Two Hundred Fifty Million
      ($250,000,000.00) Dollars. I am arbitrarily using that number just to
      be conservative. The accounting firm has also confirmed that
      approximately sixty-five perfect (65%) of the assets are liquid. We
      are currently engaged in discussions that will lead to Joe actually
      receiving the inheritance, which hopefully, will not be too far in the
      distant future.

Zada claimed that the documents were admissible as proof of his good-faith belief

in the inheritance because they showed that he had been advised by counsel that

the inheritance was real.

      The district court excluded the proffered exhibits as inadmissible hearsay.

The court found that the documents were being offered for the truth of the matter

asserted, which made them hearsay, and that they did not meet any exception to the




                                          8
                Case: 16-10435       Date Filed: 08/11/2017       Page: 9 of 23


rule against hearsay. 1 The court rejected Zada’s contention that the documents

could be admitted for the nonhearsay purpose of showing the effect of his

attorneys’ advice to Zada about the existence of the inheritance.

       Nevertheless, despite the exclusion of Zada’s proffered exhibits, similar

evidence came in during the government’s case. A similar letter to an investor is

excerpted above. In addition, during a bank CEO’s testimony, the government

introduced a letter one of Zada’s lawyers sent to the bank in connection with a

pending loan application. That letter stated, in part,

       This firm represents Mr. Joseph P. Zada. We have been asked to
       provide certain information with regard to our client. I have
       represented Mr. Zada for over seven years in many business and
       personal transactions both domestic and international. . . . I understand
       that Mr. Zada has advised you of his expectancy that he is to receive a
       large bequest as an inheritance from a deceased individual. . . . I am
       authorized to confirm that I have been provided with documentation
       from an internationally recognized private accounting firm stating that
       the value of the assets to which Mr. Zada will be entitled as a result of
       that expected inheritance is in excess of $250 million[.]

D.     Jury Verdict

       Zada was tried on fifteen counts of mail fraud, in violation of 18 U.S.C.

§ 1341, and three counts of making false statements on a loan application, in

violation of 18 U.S.C. § 1014.2 The jury returned a guilty verdict on all mail-fraud

       1
          More precisely, the district court concluded that the documents did not qualify as
business records, under Rule 803(6), Fed. R. Evid., or as statements of Zada’s then-existing state
of mind, under Rule 803(3). Zada does not challenge these rulings on appeal.
        2
          Other counts charged in the superseding indictment were dismissed by the district court
before trial as barred by the statute of limitations.
                                                9
                Case: 16-10435   Date Filed: 08/11/2017   Page: 10 of 23


counts and two of the three false-statement counts. In finding Zada guilty of the

two false-statement counts, the jury reported that it had not unanimously found that

Zada knowingly made false statements that he expected an inheritance in excess of

$250 million. Thereafter, the district court granted Zada’s motion for judgment of

acquittal on the false-statements counts and adjudicated him guilty on the mail-

fraud counts.

E.    Sentencing Proceedings

      In a revised presentence investigation report (“PSR”), a probation officer

calculated a total offense level of 37 under U.S.S.G. § 2B1.1. That offense level

included sentencing enhancements for the extent of the loss (more than $20 million

but less than $50 million), the number of victims (10 or more), the sophisticated

means used in the offense, and Zada’s role as an organizer or leader of criminal

activity that was “otherwise extensive.” Zada had no criminal history, placing him

in criminal history category I. His total offense level of 37 and criminal history

category of I established a guideline range of 210 to 262 months of imprisonment.

      Zada objected to the enhancements for sophisticated means and his role in

the offense. Regarding his role in the offense, Zada argued that the four-level role

enhancement did not apply because the criminal activity did not involve five or

more participants and it was not “otherwise extensive” for purposes of U.S.S.G.

§ 3B1.1(a).


                                          10
             Case: 16-10435    Date Filed: 08/11/2017   Page: 11 of 23


      At sentencing, the district court considered additional evidence introduced

by the government, including a deposition from John Whittles, one of Zada’s

attorneys, and heard argument from the parties on the objections. Ultimately, the

district court sustained Zada’s objection to the sophisticated-means enhancement

but overruled his objection to the aggravating-role enhancement. Regarding the

role enhancement, the court found that both Wolfgang and Zarrouk, Zada’s

purported connections to the secret board and the Saudi royal family, respectively,

were participants in the fraud and that the criminal activity directed by Zada was

“otherwise extensive.”    The court cited the length and scope of the criminal

activity and Zada’s use of numerous others as “unwitting” participants in the fraud.

      Without the sophisticated-means enhancement, Zada’s total offense level

was 35, and his advisory guideline range was 168 to 210 months of imprisonment.

The district court sentenced Zada to a total term of 210 months of imprisonment.

This is Zada’s appeal.

                           II. Evidentiary Challenges

      Zada first challenges two evidentiary rulings at trial. He argues that the

district court abused its discretion both by admitting Martone’s secretly made

recording and by excluding his proffered exhibits regarding the alleged legitimacy

of the inheritance.




                                         11
             Case: 16-10435     Date Filed: 08/11/2017    Page: 12 of 23


      We review the district court’s rulings on admission of evidence for an abuse

of discretion. United States v. Rutgerson, 822 F.3d 1223, 1239 (11th Cir. 2016).

A district court’s factual findings underlying an evidentiary ruling are reviewed for

clear error. United States v. Lebowitz, 676 F.3d 1000, 1009 (11th Cir. 2012). We

give substantial deference to the district court’s credibility determinations. United

States v. Clay, 483 F.3d 730, 744 (11th Cir. 2007).

      We will reverse an erroneous evidentiary ruling only if the “error was not

harmless.” United States v. Bradley, 644 F.3d 1213, 1270 (11th Cir. 2011). An

evidentiary error is harmless unless there is a reasonable likelihood that it affected

the defendant’s substantial rights. Rutgerson, 822 F.3d at 1239. Reversal is not

warranted “where an error had no substantial influence on the outcome, and

sufficient evidence uninfected by error supports the verdict.” Id. (quotation marks

omitted).

A.    Trustworthiness of the Tape Recording

      To introduce a recording at trial, “the government must establish that it is an

accurate reproduction of relevant sounds previously audited by a witness.” United

States v. Reeves, 742 F.3d 487, 501 (11th Cir. 2014) (internal quotation marks

omitted). To that end, the government must prove “(1) the competency of the

operator; (2) the fidelity of the recording equipment; (3) the absence of material

deletions, additions, or alterations in the relevant portions of the recording; and (4)


                                          12
               Case: 16-10435       Date Filed: 08/11/2017       Page: 13 of 23


the identification of the relevant speakers.” Id. Those requirements need not all be

satisfied, if there is independent evidence of the accuracy of the tape recording. Id.

Because the district court has broad discretion whether to allow a recording to be

played for the jury, the court’s determination of authenticity will not be disturbed

“unless there is no competent evidence in the record to support it.” Id. (internal

quotation marks omitted).

       Here, the district court did not abuse its discretion in admitting the tape

recording, notwithstanding the gaps in the recording. District courts may admit a

recording with inaudible portions or gaps so long as the inaudible portions or gaps

are not “so substantial as to render the recording as a whole untrustworthy.”

United States v. Lively, 803 F.2d 1124, 1129 (11th Cir. 1986) (quotation marks

omitted). Sufficient competent evidence supports the district court’s finding that

that the gaps in the recording were not substantial or material and that the

recording as a whole was reliable and trustworthy. 3

       The district court based its determination on Martone’s in-court testimony

and the court’s thorough review of the recording and the accompanying transcript.

Martone testified that the recording accurately captured a substantial portion of his

conversation with Zada, that only a “very small amount” of the conversation was


       3
          Zada does not challenge the district court’s findings as to the competency of the
operator, the fidelity of the recording equipment, or the identification of the relevant speakers.
See Reeves, 742 F.3d at 501.
                                               13
             Case: 16-10435     Date Filed: 08/11/2017   Page: 14 of 23


not on the tape, that the gaps in the recording were brief, and that he did not ask

questions during the breaks. Nor did Martone delete, add, or alter anything on the

recording after it was made. In addition, the transcript of the recording generally

shows complete sentences capable of comprehension without further context. For

instance, as the district court noted, one section of the tape was essentially an

uninterrupted monologue of Zada speaking for over four minutes, which

constituted about half of the total recording. Thus, the record shows that the

district court had a sufficient evidentiary basis to conclude that the recording was

reliable and trustworthy.

      Zada contends that the district court’s analysis is fundamentally flawed

because the court failed to address or appreciate the fact that Martone deliberately

manipulated the recording by selectively recording only parts of the conversation.

A deliberately manipulated recording, according to Zada, cannot meet the standard

of trustworthiness. Zada claims that the case should, at the very least, be remanded

to the court to resolve the factual conflict of whether the gaps in the recording were

deliberately created by Martone, as suggested by the FBI report, or whether the

gaps were inadvertently made due to his fumbling with the recording device, as

Martone testified in court.

      Although the district court did not make an explicit finding as to this factual

issue, remand is unnecessary under the circumstances. In concluding that the


                                         14
             Case: 16-10435    Date Filed: 08/11/2017   Page: 15 of 23


recording was reliable and trustworthy, the court appears to have credited

Martone’s in-court testimony about his operation of the recorder over the

conflicting statement in the FBI report.       We infer that implied credibility

determination, though unstated, because it is consistent with the court’s crediting

of other aspects of Martone’s testimony and with its ultimate ruling on the

admissibility of the recording. See United States v. $242,484.00, 389 F.3d 1149,

1154 (11th Cir. 2004) (“[W]e and other federal appellate courts have inferred from

a district court’s explicit factual findings and conclusion implied factual findings

that are consistent with its judgment although unstated.”). And because the district

court was in a better position to assess Martone’s credibility, we defer to its

credibility determination. See Clay, 483 F.3d at 744.

      For these reasons, the district court’s determination that the omitted portions

of the recording were not material or substantial was a reasonable determination

supported by competent evidence in the record. See Reeves, 742 F.3d at 501–02;

Lively, 803 F.2d at 1129. In light of that conclusion, the court did not abuse its

discretion in concluding that the probative value of the recording outweighed the

prejudicial effect of any omitted portions. See Fed. R. Evid. 403.

      Even if the district court erred in admitting the recording, however, the error

was harmless because other evidence in the record, including other statements

from Zada, overwhelmingly showed that the transactions were investments.


                                         15
             Case: 16-10435     Date Filed: 08/11/2017   Page: 16 of 23


Numerous victims testified and told consistent stories about how their transactions

were investments, and the jury heard another recording involving a different victim

where Zada explicitly referred to the victim’s funds as having been “invested.” In

light of the substantial evidence of guilt uninfected by any error, Zada cannot show

that the outcome of the trial would have been different had the recording been

excluded. See Rutgerson, 822 F.3d at 1239.

B.     Zada’s Exhibits Regarding the Alleged Inheritance

       Zada next challenges the district court’s finding that exhibits written by his

attorneys regarding the alleged inheritance were inadmissible hearsay. Hearsay is

generally not admissible. Fed. R. Evid. 802. Hearsay is an out-of-court statement

offered “in evidence to prove the truth of the matter asserted.” United States v.

Rivera, 780 F.3d 1084, 1092 (11th Cir. 2015). An out-of-court statement is not

hearsay if it is offered to show its effect on the person who heard or read the

statement. Id. Such a statement is relevant because it was made, not because it is

truthful.

       Zada contends that he offered the proposed exhibits for the nonhearsay

purpose of showing his good-faith belief that he would receive a substantial

inheritance, not for the truth of the matters asserted in any of the documents. He

asserts that the exhibits were circumstantial evidence that he was privy to

information which suggested that the inheritance was real. He claims that the case


                                         16
              Case: 16-10435    Date Filed: 08/11/2017    Page: 17 of 23


of United States v. Cancelliere, 69 F.3d 1116 (11th Cir. 1995), is a “mirror image

of the case at bar.”

      In Cancelliere, the district court admitted in evidence letters the defendant

received from his father because they were relevant to the defendant’s “state of

mind, knowledge, beliefs or intent as a consequence of reading them.” 69 F.3d at

1122. The court found that the letters, which informed the defendant that his trust

fund was depleted and that his father would not help him financially, were

probative of whether the defendant knowingly made contrary, false statements to

banks. See id. at 1122–23. On appeal, the defendant argued that the letters were

inadmissible hearsay because the statements in the letters were relevant only if

they were true. We upheld the admission of the letters not for the truth of the

matters asserted in the letters, but rather for their effect on the defendant’s state of

mind—that is, to show that he “knew when he made the statements to the banks,

that the statements were false.” Id. at 1123.

      Here, the district court did not abuse its discretion because the exhibits were

inadmissible hearsay. Unlike in Cancelliere, the documents in this case were not

admissible for their effect on Zada because there is nothing in the record to suggest

that he ever saw them. What Zada’s attorneys told others has no bearing on Zada’s

state of mind. And, as the district court noted, much of the information in the

documents came from Zada himself. Zada’s contention that the documents are


                                          17
             Case: 16-10435    Date Filed: 08/11/2017   Page: 18 of 23


admissible to show the information and advice he received from his attorneys is

dubious. The documents themselves do not suggest what his attorneys told him,

and even if they did, that would not get around the hearsay problem.           The

statements in the documents still appear to be offered for the truth of the matters

asserted therein—for instance, that the attorney had seen independent

corroborating documentation of the inheritance.

      But even if the exhibits were admissible for Zada’s purported nonhearsay

purpose, any error was harmless. Similar exhibits were introduced as part of the

government’s case-in-chief, so Zada was able to argue his good-faith theory to the

jury. Indeed, the record suggests that the jury accepted his argument about the

inheritance, since it found that he did not knowingly make false statements about

the inheritance in connection with the false-statements counts. Nevertheless, the

jury still concluded that he was guilty of mail fraud based on his

misrepresentations to the victims regarding their investments, about which there

was ample evidence in the record. Viewed in the context of the entire trial, Zada

has not shown that the exclusion of the documents was anything other than

harmless. See Rutgerson, 822 F.3d at 1239.

                                 III. Sentencing

      Finally, Zada contends that the district court erred in imposing a sentencing

enhancement for his role as an organizer or leader of “otherwise extensive”


                                        18
             Case: 16-10435    Date Filed: 08/11/2017   Page: 19 of 23


criminal activity. See U.S.S.G. § 3B1.1(a). We review the district court’s factual

finding of a defendant’s role in an offense for clear error. United States v. Moran,

778 F.3d 942, 979 (11th Cir. 2015). “For a factual finding to be clearly erroneous,

we must be left with a definite and firm conviction that a mistake has been

committed.” Id. The sentencing court’s factual findings may be based on evidence

heard during trial, undisputed facts in the presentence investigation report, or

evidence presented during the sentencing hearing. United States v. Polar, 369 F.3d
1248, 1255 (11th Cir. 2004).

      Role adjustments under § 3B1.1 are designed primarily to address “concerns

about relative responsibility.”     U.S.S.G. § 3B1.1 cmt. background.            The

adjustments are based on two main factors: “the size of a criminal organization (i.e.

the number of participants in the offense) and the degree to which the defendant

was responsible for committing the offense.” Id. The largest adjustment, a four-

level increase to the offense level, is for a defendant who “was an organizer or

leader of a criminal activity that involved five or more participants or was

otherwise extensive.”    Id. § 3B1.1(a).      A “participant” is someone “who is

criminally responsible for the commission of the offense, but need not have been

convicted.” Id. § 3B1.1 cmt. n.1.

      The district court found that § 3B1.1(a) applied because the criminal activity

Zada organized was “otherwise extensive.” According to the commentary to this


                                         19
             Case: 16-10435     Date Filed: 08/11/2017    Page: 20 of 23


provision, sentencing courts should consider “all persons involved during the

course of the entire offense,” including outsiders who unknowingly provided

services. Id. § 3B1.1 cmt. n.3. So, for example, “a fraud that involved only three

participants but used the unknowing services of many outsiders could be

considered extensive.” Id. “[N]o set number of criminally responsible participants

is required” for criminal activity to be sufficiently extensive, except that there must

be at least one “participant” other than the defendant. United States v. Holland, 22
F.3d 1040, 1045 & n.8 (11th Cir. 1994).

      This circuit does not “employ a precise definition for the ‘otherwise

extensive’ standard.” Holland, 22 F.3d at 1045. We have, however, identified

factors relevant to the extensiveness determination, including “the length and scope

of the criminal activity as well as the number of persons involved.” Id.; cf. United

States v. Sosa, 777 F.3d 1279, 1301–02 (11th Cir. 2015) (holding that a Medicaid

fraud scheme was otherwise extensive where, among other things, the defendant

recruited patients, falsified medical records, and received almost $119,000”);

United States v. Rodriguez, 981 F.2d 1199, 1200 & n.3 (11th Cir. 1993)

(concluding that criminal activity was “otherwise extensive” based on its extensive

geographic reach and the amount of cocaine involved).

      Here, the record amply supports the district court’s finding that the criminal

activity was “otherwise extensive” for purposes of applying the four-level


                                          20
             Case: 16-10435    Date Filed: 08/11/2017    Page: 21 of 23


enhancement under § 3B1.1(a). The length and scope of the criminal activity

plainly were extensive.    See Holland, 22 F.3d at 1046.        Zada organized and

operated a fraud that lasted for over ten years and resulted in the loss of over $20

million. He was intimately involved in all aspects of the criminal activity and was

its primary, if not sole, beneficiary.    The fraud included at least one other

participant, Wolfgang, as Zada concedes. See id. at 1045 n.8. And Zada used the

unknowing services of numerous others to perpetrate the fraud. See U.S.S.G.

§ 3B1.1 cmt. n.3.     We are convinced that this criminal activity meets the

“otherwise extensive” standard that this Circuit has applied.

      In response, Zada argues that this reasoning sweeps too broadly. Relying on

the approach of the Second and Sixth Circuits, among others, Zada contends that

the primary focus in the extensiveness inquiry should be on “numerosity”—that is,

the size of the criminal organization. According to the Sixth Circuit, for example,

the principal inquiry for determining extensiveness under § 3B1.1(a) is whether

“the offense in question was somehow the functional equivalent of a crime

involving five or more participants.” See United States v. Anthony, 280 F.3d 694,

699 (6th Cir. 2002); see also United States v. Carrozzella, 105 F.3d 796, 802–03

(2d Cir. 1997). The inquiry primarily is one of head counting, focusing on the

persons involved and requiring consideration of “how significant the role and

performance of an unwitting participant was to the ultimate criminal objective.”


                                         21
             Case: 16-10435    Date Filed: 08/11/2017   Page: 22 of 23


Anthony, 280 F.3d at 701. Zada contends that any other approach runs the risk of

impermissibly double counting factors, such as the loss amount, the number of

victims, and the complexity of the means used, which are accounted for by other

guideline provisions.

      Other circuits, however, use a broader approach. The First Circuit, for

example, determines extensiveness based on the totality of the circumstances,

“including not only the number of participants but also the width, breadth, scope,

complexity, and duration of the scheme.” United States v. Colon-Munoz, 318 F.3d
348, 364–65 (1st Cir. 2003). While we have not expressly addressed the circuit

split, Holland suggests that this circuit uses a broader, totality-of-the-

circumstances-based approach.       See Holland, 22 F.3d at 1046 (stating that

extensiveness depends on “the length and scope of the criminal activity as well as

the number of persons involved”).

      In any case, even using Zada’s preferred inquiry, the criminal activity in this

case was the “functional equivalent of a crime involving five or more participants.”

See Anthony, 280 F.3d at 699. To begin with, there were at least two knowing

participants, Zada and Wolfgang.        See Holland, 22 F.3d at 1045 (“when

determining the number of participants, the defendant is considered to be one of

the five”). And at least four other unwitting participants provided services that

were essential to the fraudulent scheme, at Zada’s direction. Zada told some


                                         22
               Case: 16-10435        Date Filed: 08/11/2017       Page: 23 of 23


investors that Zarrouk 4 was his liaison to the Saudi royal family and used him to

convince investors that Zada’s connections to Saudi oil were legitimate. Zada also

used and directed at least three attorneys to communicate with investors for the

purposes of deceiving them about their investments and when they would receive

their money. The attorneys gave an appearance of legitimacy to the fraud and

delayed the eventual reporting of the investors’ claims to the authorities. Even

some of the victims, such as hockey great Sergei Federov, could be considered the

functional equivalent of participants, since Zada used them to extend the reach of

the criminal activity by recruiting and managing other investors. 5 In sum, the

criminal activity Zada organized and led qualifies as “otherwise extensive” even

under a stricter numerosity-based approach. Accordingly, the district court did not

err in applying the four-level enhancement under U.S.S.G. § 3B1.1(a).

       For all of these reasons, we affirm Zada’s convictions and sentence.

       AFFIRMED.




       4
          Zada contests the district court’s finding that Zarrouk was a knowing participant, but we
need not resolve the matter because, even if he lacked criminal intent, he qualifies as the
functional equivalent of a participant.
        5
          Zada suggests that counting the victims themselves as the functional equivalent of
participants “seems to raise at least the specter of double-counting,” given that these victims are
also accounted for in the enhancement for number of victims. We disagree. It is one thing to
defraud a person of money, and thereby make that person a victim, but quite another to use that
person’s unwitting services to help defraud someone else.
                                                23